Citation Nr: 0821126	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-39 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include paranoid schizophrenia.  

2.  Entitlement to service connection for a psychiatric 
disorder, to include paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to December 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the claim to reopen a 
previously denied claim for service connection for a 
psychiatric disorder.   

Although the RO initially found that the veteran had not 
submitted new and material evidence in the rating decision on 
appeal, it later reopened the claim and denied it on the 
merits in a February 2008 Supplemental Statement of the Case.  
Irrespective of the RO's action, the Board must decide 
whether the veteran has submitted new and material evidence 
to reopen the claim of service connection for chronic 
psychiatric disorder, to include paranoid schizophrenia.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  An unappealed rating decision dated in June 1986 denied 
service connection for a psychiatric disorder.  

2.  The evidence received since the June 1986 rating decision 
is not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a psychiatric disorder, include 
paranoid schizophrenia. 

3.  A psychiatric disorder, to include paranoid 
schizophrenia, was not manifested during service or within 
one year thereafter, and a currently diagnosed psychiatric 
disorder, to include paranoid schizophrenia, is not shown to 
be causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The June 1986 rating decision denying service connection 
for a psychiatric disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  New and material evidence has been received since the 
June 1986 rating decision, and the claim of entitlement to 
service connection for a psychiatric disorder, to include 
paranoid schizophrenia, is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (a) (2007).

2.  A psychiatric disorder was not incurred in or aggravated 
during active service, nor may paranoid schizophrenia be 
presumed to have been so incurred.  38 U.S.C.A §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in June 2004 and January 2008.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The VA has obtained service medical records and assisted the 
veteran in obtaining evidence, including requesting the 
veteran's medical records from the Santa Clara Valley Medical 
Center in San Jose, California, from 1968 to 1975.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

The Board acknowledges that the veteran was not afforded a VA 
examination to obtain an opinion regarding the etiology of 
his psychiatric disorder.  However, in this case the VA's 
duty to assist does not require that the veteran be afforded 
an examination because there is no competent evidence that 
may indicate an association between an in-service event, 
injury, or disease and a current disability.  Under these 
circumstances, a need for a VA examination has not been 
demonstrated.  See, McLendon v. Nicholson, 20 Vet. App. 79, 
82-83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); 
38 C.F.R. § 3.159 (c).  Therefore, the Board finds that duty 
to notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

I. New and Material Evidence to Reopen

The veteran filed to reopen his claim for service connection 
for a chronic psychiatric disorder, to include paranoid 
schizophrenia, in March 2004.  In August 2004, the RO denied 
the claim, finding that the veteran had not submitted new and 
material evidence to reopen the claim.  In a February 2008 
Supplemental Statement of the Case the RO found that the 
veteran had submitted new and material evidence, and reopened 
and denied the veteran's service connection claim on its 
merits.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The RO originally denied the veteran's service connection 
claim for anxiety in July 1970.  The veteran was notified of 
that decision and of his appellate rights, but he did not 
appeal this decision and it is now a final decision.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 
20.302, 20.1103.  The RO again denied entitlement to service 
connection for a psychiatric disorder, specifically a 
psychosis, in a June 1986 rating decision on the basis that a 
statement from the veteran's parents was considered 
insufficient to show that a psychosis was manifest during 
service or within the applicable presumptive periods after 
service.  The veteran did not appeal this decision and that 
decision is final.  Id.

The evidence considered at the time of the June 1986 rating 
decision includes the veteran's service medical records, a VA 
examination report dated in March 1986, and a letter from the 
veteran's parents dated in March 1985, which notes that they 
received letters during the veteran's service in Germany 
indicating that he made an appointment with a psychiatrist, 
but that he subsequently cancelled it.

The evidence submitted since the June 1986 rating decision 
includes two letters received by the RO in December 2005 from 
the veteran's friends, which note that within a year of the 
veteran's separation from service they visited the veteran at 
the psychiatric ward of a hospital in San Jose, California.  
In December 2005 the RO received a third letter from a friend 
of the veteran, which notes that the veteran's mother had him 
committed to the same San Jose, California medical facility 
as noted above in 1968. 

The three letters are new because they are not duplicative of 
evidence considered by the RO at the time of its June 1986 
rating decision.  In addition,  this evidence also is 
material as it relates to the unestablished fact of whether 
the veteran has a current psychiatric disorder that began 
within one year of service as required by 38 C.F.R. §§ 3.307 
and 3.309(a).  The evidence addresses the basis of the RO's 
June 1986 rating decision.  Likewise, the newly submitted 
medical evidence is not cumulative or redundant of existing 
evidence, and presents a reasonable possibility of 
substantiating the claim.

Thus, the three letters are new and material evidence and 
reopening the claim to entitlement to service connection for 
a chronic psychiatric disorder, to include paranoid 
schizophrenia, is warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156 (a).  

II. Service Connection for a Psychiatric Disorder

The veteran seeks service connection for a psychiatric 
disorder, to include paranoid schizophrenia.  He claims that 
he was treated at Santa Clara Valley Medical Center in San 
Jose, California, for his psychiatric disorder within one 
year of his separation from service.  However, the veteran 
also notes that he was not diagnosed with paranoid 
schizophrenia until after one year from his discharge from 
service.  In a private counseling report the veteran reported 
that the onset of his psychological problems occurred during 
service and that during service he was the target of ridicule 
and criticism from his fellow servicemen.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where certain chronic 
diseases, including paranoid schizophrenia, become manifest 
to a degree of 10 percent within one year from the date of 
separation from service, such disease shall be considered to 
have been incurred or aggravated by such service, 
notwithstanding there is no evidence of that disease during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a current psychiatric disorder.  The first 
post-service medical record indicating treatment for any 
psychiatric disorder is dated in February 1970.  In this VA 
treatment report the veteran was diagnosed with adult 
situational reaction with reactive depression and suicidal 
ideation, chronic anxiety, and paranoid personality with 
passive-aggressive character.  Numerous private medical 
records dated throughout 1985 note that the veteran had been 
diagnosed with paranoid schizophrenia.  VA treatment records 
dated in November 2003 note that the veteran was diagnosed 
with schizophrenia, chronic, undifferentiated with paranoid 
and depressive features.  A private counseling report dated 
in November 2004 notes that the veteran was given a diagnosis 
of chronic undifferentiated schizophrenia and major 
depression.  

The next issue is whether there is evidence of an in-service 
incurrence or manifestations of a psychiatric disorder.  In 
this regard, the veteran's service treatment records contain 
no evidence of complaints, treatment or diagnosis of any 
psychiatric disorder.  The veteran's September 1967 
separation examination notes that clinical evaluation found 
that he was psychiatrically normal.  Likewise, during this 
examination the veteran reported that he has never had, nor 
did he then have, depression or excessive worry, loss of 
memory or amnesia, or any nervous trouble of any sort.  A 
November 2003 VA treatment record does note under the history 
of the present illness section that the veteran reported that 
he first had a depressive episode while he was in the 
military, but that did not see a psychiatrist.

The Board finds that the record does not contain any 
competent or credible evidence of in-service incurrence or 
manifestation of a psychiatric disorder.  The veteran's 
service treatment records do not show treatment for any 
psychiatric disorder or mental condition during service and 
veteran himself reported in his September 1967 separation 
examination that he did not suffer from any psychiatric 
symptomatology during service.  The Board finds this 
contemporaneous evidence from the veteran's military service 
to be far more persuasive than the veteran's own recent 
assertion to the effect that he began having psychiatric 
problems in-service and that the onset of his psychiatric 
disorder was during service.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].  

Such records are more reliable, in the Board's view, than the 
veteran's unsupported assertion of events now over four 
decades past.  The veteran memory may have been dimmed with 
time; in addition his recent statements have been made in 
connection with his claim for monetary benefits from the 
government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  Likewise, 
the November 2003 VA treatment record, which notes that the 
veteran suffered from a depressive episode in-service does 
not constitute competent medical evidence of the in-service 
incurrence of a chronic psychiatric disorder because the 
record is merely an unenhanced report of the veteran's 
history transcribed by a medical examiner, which does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  

Additionally, there is simply no competent medical evidence 
that the veteran's current psychiatric disorder is related to 
service or that it was manifested within one year of his 
separation from service.  VA treatment records dated in 
February 1970, more than one year following service, appear 
to be the earliest evidence of treatment for psychiatric 
symptomatology, at which time the veteran was seen for an 
acute situational reaction.  The veteran's life situation was 
noted to involve a separation from his wife.  The diagnoses 
recorded at that time were an adult situational reaction with 
reactive depression and suicidal ideation, chronic anxiety 
with acute exacerbations with anxiety predicated on feelings 
of inferiority and inadequacy, and a paranoid personality 
with a passive-aggressive character.

Although the veteran has argued that his psychiatric 
disorder, to include paranoid schizophrenia, is related to 
emotional trauma he received in service or that his 
psychiatric disorder began in service, but was undiagnosed, 
this is not a matter for an individual without medical 
expertise.  As a lay person, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the diagnosis or the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   

Based on this record, the Board finds that the medical 
evidence is against the veteran's claim.  Given the medical 
evidence against the claim, for the Board to conclude that 
the veteran's psychiatric disorder had its origin during 
service in these circumstances would be speculation, and the 
law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between a 
current psychiatric disorder and service by way of letters 
from the RO to him, but he has failed to do so.  A claimant 
has the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. 
§ 5107(a), and the veteran was clearly advised of the need to 
submit medical evidence of a relationship between the current 
disability and an injury, disease or event in service or 
medical evidence demonstrating that the disorder was 
manifested within one year of separation from service.  
Accordingly, the Board concludes that service connection for 
a psychiatric disorder, to include paranoid schizophrenia, is 
not established in the absence of competent medical evidence 
demonstrating a relationship between a current disorder and 
service.



ORDER

New and material evidence has been submitted and the claim to 
reopen entitlement to service connection for a psychiatric 
disorder, to include paranoid schizophrenia, to this extent 
only, is granted.

Service connection for a psychiatric disorder, to include 
paranoid schizophrenia, is denied.  



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


